Filed 10/29/13 P. v. Woo CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE




THE PEOPLE,

         Plaintiff and Respondent,
                                                                            A138963
         v.
                                                                            (Contra Costa County
DARRELL WOO,                                                                Super. Ct. No. 130357-7)

      Defendant and Appellant.
___________________________________/

         A jury convicted appellant Darrell Woo of second degree commercial burglary
(Pen. Code, §§ 459, 460, subd. (b)),1 identity theft (§ 530.5), possessing a forged driver’s
license (§ 470, subd. (b)), and possessing a completed check with intent to defraud (§
475, subd. (c)). The court placed appellant on probation.
         Appellant appeals. We appointed counsel to represent him on appeal. Counsel
asked this court to conduct an independent review pursuant to People v. Wende (1979) 25
Cal.3d 436 (Wende). Counsel informed appellant he had the right to file a supplemental
brief on his own behalf, but appellant declined to do so. We have examined the record
pursuant to Wende and find no reasonably arguable appellate issue. We affirm.



1
         Unless otherwise noted, all further statutory references are to the Penal Code.
                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       In October 2012, appellant walked into a Wells Fargo Bank in Pinole and
approached a customer sales representative. Appellant introduced himself as Mr. Cheung
and presented a California driver’s license bearing appellant’s photo and Mr. Cheung’s
identifying information. Appellant told the customer service representative he had
recently opened an account and wanted a temporary ATM card. He also asked to cash a
check for $330. The payee on the check was Mr. Cheung. Mr. Cheung did not know
appellant, nor did he give him permission to use his name or identifying information, or
to cash the check and obtain a temporary ATM card.
       The customer service representative was suspicious because “there was no money
in the new account” and because appellant said he needed the ATM card to buy
Christmas presents “and this was in October.” The driver’s license seemed “suspicious”
to the customer service representative and he did not issue a temporary ATM card or cash
the check. Instead, he contacted a police officer who happened to be in the bank on an
unrelated manner. The officer examined the license and determined it was fake and
obtained Mr. Cheung’s information from the Department of Motor Vehicles. The officer
arrested appellant and searched his wallet, which contained a credit card and a Costco
membership card bearing Mr. Cheung’s name and appellant’s photograph. Mr. Cheung
did not give appellant permission to possess a credit card or Costco card bearing his name
and appellant’s photograph.
       The People charged appellant with second degree commercial burglary (§§ 459,
460, subd. (b) (Count One)); identity theft (§ 530.5 (Count Two)); possession of a forged
driver’s license (§ 470, subd. (b) (Count Three)); possessing a completed check with
intent to defraud (§ 475, subd. (c) (Count Four)); and receiving stolen property (§ 496,
subd. (a) (Count Five)). The information also alleged two prior convictions of Health and
Safety Code section 11350.
       The court denied appellant’s motion for acquittal (§ 1118.1). The jury reached a
verdict on Counts One through Four but could not reach a verdict on Count Five. The
court declared a mistrial on Count Five and the People dismissed that charge. Appellant

                                             2
waived a jury determination on his probation eligibility based on his prior felony
convictions and the court determined he had two prior convictions. The court denied
appellant’s motion to reduce the charges to misdemeanors. It suspended imposition of
sentence, placed appellant on three years’ probation, and ordered him to serve 365 days
in jail, with credit for time served. The court also imposed various fines and fees.
                                      DISCUSSION
       We have examined the record pursuant to Wende. We find no reasonably arguable
appellate issue. The court properly denied appellant’s motion for acquittal. (People v.
Maciel (2013) 57 Cal.4th 482, 522.) The evidence was sufficient to support the
convictions. Appellant’s waiver of a jury trial on his prior convictions was valid.
(People v. Mosby (2004) 33 Cal.4th 353, 364.) Trial and appellate counsel competently
represented appellant.
                                      DISPOSITION
       The judgment is affirmed.




                                                        _________________________
                                                        Jones, P.J.




We concur:


_________________________
Needham, J.


_________________________
Bruiniers, J.

                                             3